Title: Hezekiah Ford to the American Commissioners, 30 June 1778: résumé
From: Ford, Hezekiah
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Paimboeuf, June 30, 1778: Captain Turner learned on his voyage that two Connecticut privateers, out of Boston, fell in with two British letters of marque bound to the West Indies, and after a sharp engagement captured both. The cruisers off this coast have deterred me from sailing on Mr. Ross’s ship; unless you have dispatches for me, which would justify any risk, I shall stay with the frigate.>
